FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVANCE MICKEY WILSON,                           No. 11-17045

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01627-JW

  v.
                                                 MEMORANDUM *
A. PANIZZA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Javance Mickey Wilson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials violated his First Amendment rights when they confiscated a book




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from his incoming mail. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Wilson failed

to raise a genuine dispute of material fact as to whether defendants’ actions were

not reasonably related to a legitimate correctional goal. See Turner v. Safley, 482

U.S. 78, 89-91 (1987) (setting forth relevant factors in determining whether a

regulation that impinges on First Amendment rights is reasonably related to

legitimate penological interests); see also Beard v. Banks, 548 U.S. 521, 528-30

(2006) (courts should accord prison officials deference when analyzing the

constitutional validity of prison regulations).

      Wilson’s contention that the district court should have requested a copy of

the confiscated book to review are unpersuasive.

      AFFIRMED.




                                           2                                  11-17045